DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/21 has been entered.

Status of Claims
Claims 1, 3, 8, 11-27 are pending in this application. Claims 17-27 are new claims.

Claim Interpretation
	Claim 24 uses the transitional phrase “consisting essentially of” limits the scope of a claim to the specified materials or steps "and those that do not materially affect the basic and novel characteristic(s)" of the claimed invention. In re Herz, 537 F.2d 549, 551-52, 190 USPQ 461, 463 (CCPA 1976) as per MPEP 2111.03. As applicant’s have not defined what would materially affect the basic and novel characteristics of their invention, the examiner is interpreting this phrase in claim 24 as comprising, with the limitation that the examiner will not use prior art which would render the composition not useable for its intended purpose of controlling arthropod and nematode pests in trees, e.g. additional surfactants, adjuvants, formulation auxiliaries will not be excluded from the examiner’s search for claim 24.
	Because of the indefiniteness and lack of written description of applicant’s claim term “stabilization agent” as is discussed below in the 112 (a) and (b) rejections and the lack of written description of applicant’s claimed “non-ionic/anionic surfactant mixture” as is discussed 

Claim Objections
Claim 1 is objected to because of the following informalities:  dialkyleneglycol is misspelled as dialkylenegylcol.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-25 are rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicants are directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112 ¶1 "Written Description" Requirement, Rev. 1, 2008; at http://www.uspto.gov/web/menu/written.pdf. 

The specification discloses BHT (a known anti-oxidant) and PAP (acid phosphate isopropyl) as the only two examples of stabilization agents in the specification and did not define stabilization agent at all in the specification. The specification is silent however on what other compounds are considered stabilization agents and what is considered a stabilization agent, e.g. are preservatives included are thickeners or gelling agents which give structure/stabilize the structure of compositions included? The specification merely discloses PAP and BHT ([0022]).
However, the specification fails to disclose any additional species or examples of what is considered at stabilization agent and what are excluded from the claimed stabilization agents. Thus it is clear that Applicants' lack of any definition regarding stabilization agents as applicants have not even defined what stabilization these agents are providing is it chemical stabilization or physical stabilization? The entire scope of possible chemical and physical agents used to stabilize non-aqueous compositions were not known in the prior art at the time of the instant invention by Applicants, and include compositions yet to be discovered. 
As the specification fails to describe the structure and activity for the genus stabilization agents, the disclosed two species of BHT and PAP does not constitute a substantial portion of the claimed genus. 
Applicant's attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, 

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The instant specification is devoid of a description for the numerous possible stabilization agents because stabilization agents could be intended to physically stabilize a composition, e.g. thickeners, or chemically stabilize a composition, e.g. antioxidants or preservatives. The specification merely discloses two examples of stabilization agents, BHT and PAP, previously described in the prior art. Thus, Applicants have failed to demonstrate possession of the numerous stabilization agents that are instantly claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed structural features for BHT and PAP, do not constitute an adequate description to demonstrate possession of the numerous possible stabilization agents which could include both physical stabilizing agents e.g. thickeners as well as chemical stabilization agents, e.g. anti-oxidants or preservatives or biocides since applicant’s have never defined what they mean by stabilization agent. To satisfy the written description requirement, a patent 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible stabilization agents which would fall under the broad term stabilization, as these could include both physical and chemical stabilizing agents. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for that of BHT and PAP.
Therefore, the breadth of the claims as reading on numerous possible stabilization agents, which exhibit any type of stabilization, e.g. physical or chemical and including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the numerous stabilization agents claimed, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.

	
Claims 17-25 are also rejected under 35 U.S.C. §112, first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter that was 
The claims broadly claim a composition comprising at least 7 w/v% emamectin benzoate, a non-ionic/anionic surfactant mixture; an optional stabilization agent and a dipropylene glycol monomethyl ether isomer mixture.
The specification discloses a mixture of a non-ionic surfactant that is selected from at least one tristyrylphenol ethoxylate having an average of 16 to 60 oxyethylene units and an anionic surfactant that is selected from at least one sulfated or phosphated tristylphenol ethoxylates having an average of 6 to 20 and salts thereof as the only exemplified non-ionic and anionic surfactants or non-ionic/anionic surfactant mixture in the specification however, the specification also only states at [0019] in one embodiment the non-ionic surfactant is selected from at least one tristyrylphenol ethoxylate having an average of 16 to 60 oxyethylene units and further states at [0020]  In another embodiment, the anionic surfactant is selected from at least one sulfated or phosphated tristylphenol ethoxylates having an average of 6 to 20 and salts thereof. Thus, the specification is silent however on what other anionic or non-ionic surfactants can be used and/or mixed together to form the claimed non-ionic/anionic surfactant mixture that is effective for formulating emamectin benzoate.
However, the specification fails to disclose any additional species or examples of non-ionic/anionic surfactant mixtures and/or what other mixtures are effective or ineffective at formulating emamectin benzoate. Thus, it is clear that Applicants' description of surfactants in the specification, e.g. [0019] in one embodiment the non-ionic surfactant is selected from at least one tristyrylphenol ethoxylate having an average of 16 to 60 oxyethylene units and further in another embodiment, the anionic surfactant is selected from at least one sulfated or phosphated tristylphenol ethoxylates having an average of 6 to 20 and salts thereof is based in large part on conjecture. The nonionic/anionic surfactant mixtures instantly claimed that are useful for formulating emamectin benzoate include mixtures that are yet to be discovered and as such were not known in the prior art at the time of applicant’s invention.
 As the specification fails to describe the structure of any additional anionic and non-ionic surfactant mixtures which are capable of formulating effective compositions of emamectin benzoate with dipropylene glycol monomethyl ether, the disclosed single example of nonionic surfactant being selected from at least one tristyrylphenol ethoxylate having an average of 16 to 60 oxyethylene units and the disclosed single example of anionic surfactant being selected from at least one sulfated or phosphated tristylphenol ethoxylates having an average of 6 to 20 and salts thereof does not constitute a substantial portion of the claimed genus.
Applicant's attention is also directed to In re Shokal, 113 USPQ 283 (CCPA 1957), wherein it is stated:
It appears to be well settled that a single species can rarely, if ever, afford sufficient support for a generic claim.  In re Soll, 25 CCPA (Patents) 1309, 97 F2d 623, 38 USPQ 189; In re Wahlforss, 28 CCPA (Patents) 867, 117 F2d 270, 48 USPQ 397.  The decisions do not however fix any definite number of species which will establish completion of a generic invention and it seems evident therefrom that such number will vary, depending on the circumstances of particular cases.  Thus, in the case of small genus such as the halogens, consisting of four species, a reduction to practice of three, perhaps even two, might serve to complete the generic invention, while in the case of a genus comprising hundreds of species, a considerably larger number of reductions to practice would probably be necessary.

As stated in MPEP 2163 II: If the application as filed does not disclose the complete structure (or acts of a process) of the claimed invention as a whole, determine whether the specification discloses other relevant identifying characteristics sufficient to describe the claimed invention in such full, clear, concise, and exact terms that a skilled artisan would recognize applicant was in possession of the claimed invention. The in one embodiment the non-ionic surfactant is selected from at least one tristyrylphenol ethoxylate having an average of 16 to 60 oxyethylene units and in another embodiment, the anionic surfactant is selected from at least one sulfated or phosphated tristylphenol ethoxylates having an average of 6 to 20 and salts thereof, previously described in the prior art. Thus, applicants have failed to demonstrate possession of the innumerable possible nonionic/anionic surfactant mixtures that are instantly claimed. Disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming a rejection for lack of written description because the specification does “little more than outline goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate”). 
The disclosed single groups of nonionic and anionic surfactants of paragraphs [0019-0020] do not constitute an adequate description to demonstrate possession of the innumerable possible non-ionic/anionic surfactant mixtures instantly claimed. To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail such that the Artisan can reasonably conclude that the inventor(s) had possession of the claimed invention.  Such possession may be demonstrated by describing the claimed invention with all of its limitations using such descriptive means as words, structures, figures, diagrams, and/or formulae that fully set forth the claimed invention.  Possession may be shown by an 
Overall, what these statements indicate is that the Applicant must provide adequate description of such core structure and function related to that core structure such that the Artisan of skill could determine the desired effect.  Hence, the analysis above demonstrates that Applicants have not described the numerous possible non-ionic/anionic surfactant mixtures instantly claimed. As such, the Artisan of skill could not predict that Applicant possessed any additional species, except for that of the groups exemplified in the embodiments of paragraphs [0019-0020] in the specification as discussed above.
Therefore, the breadth of the claims as reading on numerous possible non-ionic/anionic surfactant mixtures including those yet to be discovered; in view of the level of knowledge or skill in the art at the time of the invention, and the limited information provided in the specification, an Artisan of skill would not recognize from the disclosure that Applicant was in possession of the numerous non-ionic/anionic surfactant mixtures agents claimed, at the time the application was filed. Thus, it is concluded that the written description requirement is not satisfied.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
	Claim 17 is indefinite in the embodiment which contains the stabilization agent, and claims 18-25 are also indefinite because they require the presence of the stabilization agent. These claims are indefinite where they contain the stabilization agent because applicant’s specification does not define what a stabilization agent is. Specifically, a stabilization agent could include agents which physically stabilize a composition, e.g. thickeners, and/or agents which chemically stabilize the composition, e.g. antioxidants, preservatives, UV absorbing agents, biocides. The specification only exemplifies BHT and PAP as examples of stabilization agents and as such the examiner does not know what the metes and bounds of the term “stabilization agents” is, e.g. do applicant’s only intend the term to mean chemical stabilization agents, if so do they only mean antioxidants, e.g. BHT, or do they mean it to be inclusive of other chemical stabilization agents, or do they also mean to include physical stabilization agents? As such, all of the claims which have embodiments that include the claimed “stabilization agents” are indefinite as the metes and bounds of this term are not clear.
	Claims 26-27 are also indefinite in their embodiments which contain the optional “stabilization agent” of claim 17 because this term is indefinite as is discussed above.
	Claim 26 is also indefinite because it recites “lactimide”. It is unclear to the examiner if applicant’s actually meant lactamide, e.g. dimethyl lactamide which is one of the solvents allowed in the instant specification or if they actually meant a lactimide which is a substance obtained as an anhydride of alanine and is an imido derivative of lactic acid because applicant’s appear to be inconsistently using the two terms in the specification and as such it is unclear what applicants are trying to exclude. The examiner is interpreting the lactimide in the claim to mean lactamide and is excluding lactamides.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

s 1, 3, 8, 11-25, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Bell et al. (WO2009/027626, cited on IDS) in view of Gubelmann-Bonneau et al. (US6455471), Heinrich et al. (US5950360), CN102007926A (‘926, two machine translations included), and Soll et al. (US20030166688), and as evidenced by Criado et al. (Redox Report, 2007, 12(6), 282-288).
-- A non-aqueous pesticidal emamectin benzoate composition comprising: (i) at least 75 wt% of at least one dialkyleneglycol  monoalkyl ether; (ii) emamectin benzoate present in the composition in an amount of from 7 to 15 % w/v, and (iii) optionally, at least one surfactant.

-- A composition, comprising: at least 7% w/v emamectin benzoate; a non-ionic/anionic surfactant mixture; an optional stabilization agent; and a dipropylene glycol monomethylether isomer mixture.

Determination of the scope and content of the prior art
(MPEP 2141.01)
	Regarding claims 1, 3, 8, 17, 19-20, and 24, Bell teaches a non-aqueous pesticidal composition comprising from 0.1-90% solvent, which is taught that dipropylene glycol monomethyl ether is a  particularly preferred solvent which reads on the instantly claimed dialkyleneglycol monoalkyl ether/dipropylene glycol monomethyl ether isomer mixtures which reads on the instantly claimed at least 75 wt%, and as the active agent emamectin benzoate in amounts of 0.1-75%, which reads on the instant claimed amounts of 7-15% and 8-10% of the pesticide (see entire document; Claims 1-4, 6-7; Abstract; Figs. 1 & 2; pg. 1, ln. 26-pg. 2, ln. 18; pg. 4, ln. 8-10; pg. 5, ln. 12-30 (there is a misplaced semicolon in ln. 30 which separates dipropylene glycol monomethyl or monobutyl ether but the reference teaches this is a Regarding claims 11-12 and 17, Bell further teaches wherein the composition can comprise a surfactant, specifically a non-ionic or an anionic surfactant and/or UV light absorbers which broadly includes BHT (as evidenced by Criado) and BHT is also one of applicant’s preferred optional stabilization agents (see Criado introduction 1st and 2nd paragraphs) (See Bell: entire document; Claim 5; pg. 6, ln. 1-6). Regarding claim 16, Bell teaches wherein these compositions are useful as pesticides for forestry applications which broadly reads on the instantly claimed method and steps of injecting the composition into the trunk of a tree in effective amounts (see entire document; pg. 7, ln. 23-26; pg. 8, ln. 12-15).
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
Regarding claim 13, 17-25 and 27, Bell does not expressly teach wherein the surfactants are a mixture of anionic and non-ionic surfactants. However, this deficiency in Bell is addressed by Gubelmann-Bonneau.
Regarding claims 13-15 and 21-25, Bell does not expressly teach wherein the surfactant(s) is/are a tristyrylphenolethoxylate having from 16 to 60 EO units and/or is sulfated or phosphate and contains 6 to 20 oxyethylene units. However, this deficiency in Bell is addressed by Gubelmann-Bonneau and Heinrich.
Regarding claims 13-15 and 21-25, Gubelmann-Bonneau teaches formulating substantially water insoluble pesticides, e.g. abamectin, emamectin with a mixture of anionic and non-ionic surfactants more specifically, anionic tristyrylphenolethoxylate surfactants that are sulfated or phosphated and have on average 14-18 EO units, and non-ionic tristyrylphenolethoxylate surfactants having 6-14 EO units which both read on the instantly claimed anionic and non-ionic tristyrylphenol-ethoxylate surfactants instantly claimed and the 
Regarding claims 11, 14, and 21, Heinrich teaches using anionic tristyrylphenolethoxylate surfactants having on average 29 EO units are useful as surfactants for formulating abamectin and other poorly water soluble actives (See entire document; Col. 3, ln. 16, 33-34; Examples 7 and 8; Col. 4, ln. 37-46).
Regarding claims 16 and 27, Bell does not expressly teach method steps of injecting their composition into tree trunks to control arthropod/nematode pests. However, this deficiency in Bell is addressed by ‘926.
‘926 teaches that is was already known in the art to inject tree trunks with a composition comprising the same amounts of emamectin benzoate to control pests in the trees, and as the instantly claimed method steps are the same as those disclosed by ‘926 one of ordinary skill in the art would expect that the pests being controlled would include arthropod and nematode pests (See abstract; examples; technical solution section; starts at the bottom of pg. 2 of the proquest machine translation and bottom of pg. 4 of the espacenet machine translation; bottom of pg. 6 of espacenet translation-examples which teach overlapping amounts of emamectin benzoate to those instantly claimed).
Regarding claims 17-25 and 27, Bell does not specifically teach wherein their composition comprises the optional stabilization agent though they teach that their composition can comprise adjuvants and UV light absorbers which broadly includes BHT (one of applicant’s disclosed stabilization agents), specifically in amounts of 0.5% of the composition, or wherein the surfactant mixture is present in amounts of about 2% w/v of the composition as is claimed in claim 18. However, this deficiencies in Bell are addressed by Gubelmann-Bonneau. 
As discussed above Gubelmann-Bonneau teaches formulating substantially water insoluble pesticides, e.g. abamectin, emamectin with a mixture of anionic and non-ionic surfactants more specifically, anionic tristyrylphenolethoxylate surfactants that are sulfated or 

Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention/instant filing to select the claimed solvent dipropylene glycol monomethyl ether to be used in amounts of greater than 75% by weight because Bell teaches this is a particularly preferred solvent for formulating emamectin (benzoate) and teaches overlapping ranges of emamectin/emamectin benzoate (See figure 2). “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Thus, one of ordinary skill in the art would have been motivated to make the claimed composition when looking to the combination of the prior art by optimizing the ranges that were already taught in the prior art Bell for their particularly preferred solvent, dipropylene glycol monomethyl ether, and emamectin benzoate which were already being used in Bell for controlling pests in trees/forestry applications. Further, as is evidenced by Soll it was known in the art to use the claimed dipropylene glycol monomethyl ether as an especially preferred solvent/vehicle for solubilizing/ formulating compositions which preferably do not contain water and which comprise emamectin/emamectin salts/emamectin benzoate as the active agent and as such would be an obvious choice for one of ordinary skill in the art to select to use in compositions of Bell (See Soll Claims 2 and 38; [0078]; [0117-0118]; [0142-0143]; [0148]; etc.)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention to use a mixture of anionic and non-ionic surfactants, specifically the claimed tristyrylphenolethoxylate surfactants, in the composition of Bell in order to develop the non-aqueous composition of the instant claims because Gubelmann-Bonneau and Heinrich teach that these surfactants having the claimed numbers of EO units are useful for formulating compositions of poorly water soluble actives, specifically abamectin and emamectin.
It also would have been obvious to an ordinary skilled artisan at the time of the instant invention to inject the composition of Bell, Gubelmann-Bonneau and Heinrich into trees to control arthropod and nematode pests as is instantly claimed because Bell teaches that it useful for controlling pests in forestry applications, which would include injecting into trees and ‘926 expressly teaches that it was already known in the art to inject tree trunks with compositions comprising the exact same amounts of emamectin benzoate to control pests in trees.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the above claims would have been obvious to one of ordinary skill in the art within the meaning of 35 USC 103(a). 
.

Claims 17 and 26-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over CN102007926A (‘926, two machine translations included) in view of Bell et al. (WO2009/027626, cited on IDS) in view of Gubelmann-Bonneau, Bell, and Soll as cited above.
--The composition of claim 17, wherein the composition does not include a lactimide
Determination of the scope and content of the prior art
(MPEP 2141.01)
Regarding claims 17 and 26-27, ‘926 teaches compositions comprising 0.1-15% emamectin benzoate and 1-10% emulsifier, and the balance solvent and wherein the composition does not comprise a lactimide which reads on the instantly claimed composition comprising at least 7% emamectin benzoate, a non-ionic/anionic surfactant mixture and dipropylene glycol monomethyl ether isomer mixture and wherein these compositions are useful for injecting trees for controlling pests which reads on the instantly claimed method.
Ascertainment of the difference between prior art and the claims
(MPEP 2141.02)
‘926 does not teach wherein the emulsifier is a mixture of a non-ionic and anionic solvent mixture. However, this deficiency in ‘926 is addressed by Gubelmann-Bonneau. Gubelmann-Bonneau teaches formulating substantially water insoluble pesticides, e.g. abamectin, emamectin with a mixture of anionic and non-ionic surfactants more specifically, anionic tristyrylphenolethoxylate surfactants that are sulfated or phosphated and have on average 14-18 EO units, and non-ionic tristyrylphenolethoxylate surfactants having 6-14 EO units which both 
‘926 also does not teach wherein the composition comprises dipropylene glycol monomethyl ether. However, this deficiency in 926 is addressed by Bell and Soll. 
Bell teaches a non-aqueous pesticidal composition comprising from 0.1-90% solvent, which is taught that dipropylene glycol monomethyl ether is a  particularly preferred solvent which reads on the instantly claimed dialkyleneglycol monoalkyl ether/dipropylene glycol monomethyl ether isomer mixtures which reads on the instantly claimed at least 75 wt%, and as the active agent emamectin benzoate in amounts of 0.1-75%, which reads on the instant claimed amounts of 7-15% and 8-10% of the pesticide (see entire document; Claims 1-4, 6-7; Abstract; Figs. 1 & 2; pg. 1, ln. 26-pg. 2, ln. 18; pg. 4, ln. 8-10; pg. 5, ln. 12-30 (there is a misplaced semicolon in ln. 30 which separates dipropylene glycol monomethyl or monobutyl ether but the reference teaches this is a particularly preferred solvent; pg. 6, ln. 10-17; pg. 7, ln. 13-18). Bell further teaches wherein the composition can comprise a surfactant, specifically a non-ionic or an anionic surfactant and/or UV light absorbers which broadly includes BHT (as evidenced by Criado) and BHT is also one of applicant’s preferred optional stabilization agents (see Criado introduction 1st and 2nd paragraphs) (See Bell: entire document; Claim 5; pg. 6, ln.  Bell teaches wherein these compositions are useful as pesticides for forestry applications which broadly reads on the instantly claimed method and steps of injecting the composition into the trunk of a tree in effective amounts (see entire document; pg. 7, ln. 23-26; pg. 8, ln. 12-15).
Soll teaches that  it was known in the art to use the claimed dipropylene glycol monomethyl ether as an especially preferred solvent/vehicle for solubilizing/ formulating compositions which preferably do not contain water and which comprise emamectin/emamectin salts/emamectin benzoate as the active agent and as such would be an obvious choice for one of ordinary skill in the art to select to use in compositions of ‘926 (See Soll Claims 2 and 38; [0078]; [0117-0118]; [0142-0143]; [0148]; etc.).
Finding of prima facie obviousness
Rationale and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art at the time of the instant invention/instant filing to add dipropylene glycol monomethyl ether as a solvent to the mixture of ‘926 for formulating emamectin benzoate because Bell and Soll teach that this is an especially useful solvent for formulating solubilized emamectin benzoate compositions which are non-aqueous. It also would have been obvious to one of ordinary skill in the art to use the specific anionic surfactant/non-ionic surfactant mixture of Gubelmann-Bonneau in the formulation of ‘926 because ‘926 teaches using emulsifiers/surfactants in their compositions and Gubelmann-Bonneau teaches that their mixture of anionic and non-ionic surfactants is especially useful for formulating pesticidal compositions which comprise emamectin and salts thereof.

Response to Arguments/Remarks
	Applicant’s amendments to the claims and new claims have prompted the new objections and rejections under 112 that are presented herein.
	Applicant’s arguments with respect to the 103 rejections of record are addressed herein.

Secondly applicants argue that the examiner did not appropriately weight the specificity and generality of the prior art, more specifically that Bell is incredibly general and further that one of ordinary skill in the art would not know where to begin when looking to the prior art Bell.  The examiner respectfully points out that the rejection is not solely over Bell. In response to In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In the instant case while Bell generally teaches applicant’s claimed composition, the prior art Soll provides motivation to select the instantly claimed dipropylene glycol monomethyl ether solvent from the preferred list of solvents of Bell to use in the amounts of solvent taught by Bell, because Soll specifically teaches that it is very preferred for use when formulating emamectin compositions. Further ‘926 teaches that it was known to use applicant’s claimed amount of emamectin benzoate when treating trees via injection as such based upon the combination of the references discussed above the instantly claimed compositions are rendered obvious by the prior art, especially in the absence of evidence to the contrary. Because it is known, “In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists.” In reWertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In reWoodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Thus based on the combined teachings of Bell, ‘926, Soll, Gubelman-Bonneau and Heinrich one of ordinary skill in the art would have motivation to form the claimed composition, especially since Bell teaches overlapping amounts of solvent and emamectin benzoate to those instantly claimed and Soll teaches that applicant’s preferred and claimed dipropylene glycol monomethyl ether is an especially preferred solvent/vehicle for formulating non-aqueous solubilized compositions of emamectin/emamectin salts, and ‘926 teaches that it was already known in the art to use the claimed narrower range of emamectin benzoate when injecting trees.

Thus, in light of the teachings of the combined references above, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

Conclusion
	Claims 1, 3, 8, 11-27 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Erin E Hirt whose telephone number is (571)270-1077.  The examiner can normally be reached on 9:30-7:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue X Liu can be reached on 571-272-5539.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ERIN E HIRT/Primary Examiner, Art Unit 1616